Sanderson, C. J., concurring.
The words “ in favor or against any white person,” found in the fourteenth section of the Act concerning crimes and punishments, are manifestly intended to refer to the defendant only in a criminal action, and not to the plaintiff. If we read them as referring to the People as well as to the defendant, the effect is to exclude the races in question from the witness stand in all cases, regardless of the race of the defendant, for in criminal actions the plaintiff is always the same. Such however was not the intention of the Legislature. Had it been, they would have declared the incompetency of the races in question in general terms unaccompanied by words of limitation. Where the defendant in a criminal action is a white person, Indians and Mongolians are incompetent witnesses, but in all other cases their competency is unaffected by the statute in question.